Dykman, J.
The plaintiff in this action, procured an order requiring her attorney to show cause why he should not enter an order of discontinuance or permit such order to be entered, or why another attorney should not be substituted in his place.
On the motion, the real controversy seemed to cluster about the compensation of the attorney. He had received one hundred dollars, and the judge, at special term, awarded him the sum of three hundred dollars in addition.
It is the claim of the attorney, that the defendant paid the plaintiff seven hundred dollars for his counsel fee on the settlement of the suit, and that she holds that money for him ; but the proof does not bring the case up to this demand.
As there was no special contract between the plaintiff and her lawyer, respecting the payment for Ms services, he relied upon the implication of the law to raise a contract in Ms favor for the payment of their value.
Such value has been ascertained and determined as a question of fact by the judge who decided the motion, and the proof does not justify the interference of an appellate tribunal, with that determination.
The order should be affirmed, with costs and disbursements.
Babkabd, P. J., and Pbatt, J., concur.